 
 
IV 
108th CONGRESS
2d Session
H. RES. 797 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Ms. Eddie Bernice Johnson of Texas (for herself, Ms. Lee, Mr. Cummings, Ms. Corrine Brown of Florida, Mr. Owens, and Mr. Lantos) submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Recognizing the importance of implementing any and all measures necessary to ensure a democratic, transparent, and fair election process for the 2004 Presidential election. 
 
Whereas the right to vote and to have one’s vote counted is the cornerstone of representative government; 
Whereas the establishment of a democratic, transparent, and fair election process for the 2004 Presidential election in the United States will serve to restore the integrity of the electoral process; 
Whereas in 2001 the United States Commission on Civil Rights examined evidence from the controversial 2000 elections and drew conclusions about the Federal Government’s responsibility to ensure voting rights for all people in the United States; 
Whereas, based on reports of widespread voter disenfranchisement in Florida, the Commission conducted an extensive public investigation into allegations of voting irregularities in that State, and during 3 days of hearings and sworn testimony from witnesses, including State officials, local election officials, county supervisors, poll workers, and registered voters, the Commission probed accounts of problematic machinery, inaccessible polling places, and inexperienced poll workers; 
Whereas, in testimony before the Committee on Rules and Administration of the Senate, the Commission urged Congress to consider its recommendations and to enact legislation that prescribes the duties of the Federal Government and State governments to promote the exercise of the right to vote; 
Whereas, after conducting additional research and consulting other organizations that also studied the 2000 Presidential election, the Commission issued a report, Election Reform: An Analysis of Proposals and the Commission’s Recommendations for Improving America’s Election System, that presented a comprehensive list of 18 recommendations for Federal election reform designed specifically to protect the right to vote and the right to have one’s vote counted; 
Whereas the recommendations in that report centered on ensuring polling place access for all voters, holding officials more accountable, and reforming systems that register voters and record their intent to ensure greater accuracy; 
Whereas key recommendations included establishing a higher level of accountability for elections, developing national equipment and procedural standards, requiring provisional ballots, providing access for individuals with disabilities and limited English proficiency, reinstating voting rights for felons, and improving poll worker training and voter education; 
Whereas the Help America Vote Act of 2002 included most of the recommendations of the Commission; 
Whereas implementation of the Act has been slow and Congress has not appropriated the full level of funding authorized under such Act; 
Whereas 41 States have requested and been granted extensions to 2006 for implementation of such Act’s requirements for computerized statewide voter registration lists that are considered vital to protecting voting rights; 
Whereas 24 States have asked for and received from the Federal Government waivers from the requirement of such Act to replace punch card and lever machines; 
Whereas it is the duty of government and public authorities at all levels to act in a manner consistent with all laws and regulations governing election procedures and to ensure free and fair elections throughout the entire country, including preventing activities aimed at undermining the free exercise of political rights; 
Whereas a genuinely free and fair election requires a period of political campaigning conducted in an environment in which neither administrative action nor violence, intimidation, or detention hinder the parties, political associations, or the candidates from presenting their views and qualifications to the citizenry, organizing supporters, conducting public meetings and events throughout the country, and enjoying access to television, radio, print, and Internet media on a nondiscriminatory basis; 
Whereas a genuinely free and fair election requires that citizens be guaranteed the right and effective opportunity to exercise their civil and political rights, including the right to vote free from intimidation, threats of political retribution, or other forms of coercion by national or local authorities or others; 
Whereas a genuinely free and fair election requires the full transparency of laws and regulations governing elections and unobstructed access by candidates, political parties, and domestic and international observers to all election procedures; and 
Whereas efforts by national and local officials and others acting to impose obstacles to free assembly, free speech, and a free and fair political campaign could call into question the fairness of the upcoming Presidential elections: Now, therefore, be it 
 
That the House of Representatives recognizes the importance of implementing any and all measures necessary to ensure that eligible citizens can vote and be assured of having their votes counted, including measures to ensure— 
(1)the full transparency of election procedures before, during, and after the 2004 Presidential election;  
(2)free access for national and international election observers;  
(3)a transparent process for complaint and appeals through administrative procedures and within the court system that provides timely and effective remedies; and  
(4)the vigorous prosecution of any individual or organization responsible for violations of election laws or regulations. 
 
